Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                            CASE NO.

  MARIA E. ORTIZ,

         Plaintiff,

  vs.

  WALMART INC., and JOHN DOE,

        Defendant.
  ___________________________________/


                            DEFENDANT’S NOTICE OF REMOVAL

         Defendant Walmart Inc., (“Wal-Mart”), by and through undersigned counsel, and pursuant

  to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3) and Rule 81(c) of the Federal Rules of Civil Procedure,

  file this Notice of Removal removing to this Court the action filed in the 11th Judicial Circuit

  Court in and for Miami-Dade County, Florida, Case No. CACE-20-016229 (05), with full

  reservation of rights, exceptions and defenses, and in support thereof states:

  I.      Factual Background

         1.      On or about October 1, 2020, Plaintiff commenced this action by filing a Complaint

  against Wal-Mart and “John Doe” in the 17th Judicial Circuit Court in and for Broward County,

  Florida. See Pl.’s Complaint attached as Ex. “A.” The Complaint was served on Wal-Mart on

  October 14, 2020. See Affidavit of Service attached as Ex. “B.”

         2.      Plaintiff Maria E. Ortiz alleges a claim for negligence against Wal-Mart in Count I

  of the Complaint, and against “John Doe” in Count II as a result of injuries she sustained on

  October 26, 2019 while she walked the aisles of the Wal-Mart store located at 1800 South

  University Drive, Miramar, Broward County, Florida. Moreover, in Count III, Plaintiff seeks to
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 17




  hold Wal-Mart vicariously liable for the alleged negligence of the store manager. See Complaint

  (Ex. A).

         3.      The Complaint alleges that Plaintiff Maria E. Ortiz was walking the aisle of the

  Wal-Mart store when she allegedly stepped on and slipped on what “Plaintiff believes…was a

  grape,” and “suffered serious injuries.” See Complaint (Ex. A) at ¶¶ 9, 11.

         4.      Plaintiff alleges Wal-Mart breached three duties owed to her including a duty to

  maintain the premises in a reasonably safe condition, a duty to correct dangerous condition Wal-

  Mart knew or should have known about, and a duty to warn Plaintiff of dangerous conditions of

  which it had superior knowledge. See Complaint (Ex. A) at ¶ 14.

         5.      Identically, Plaintiff alleges that the “John Doe” store manager breached non-

  delegable duties that Wal-Mart owed to Plaintiff, including a duty to maintain the store in a

  reasonably safe condition and a duty to warn Plaintiff of a unsafe and hazardous condition he knew

  or, in the exercise of due care, should have known about. See Complaint (Ex. A) at ¶ 21. Plaintiff

  alleges “the store manager” breached these duties by: failing to provide proper maintenance and

  care of the subject store (Ex. A at ¶ 22(a)); creating a dangerous condition on the subject premises

  (Ex. A at ¶ 22(b)); allowing the unsafe and hazardous condition to exist in the subject store (Ex. A

  at ¶ 22(c)); failing to correct or remedy the dangerous and hazardous condition, although he knew,

  or in the exercise of reasonable care should have known of (Ex. A at ¶ 22(d)); failing to provide

  adequate warnings and/or other reasonable notice (Ex. A at ¶ 22(e)); failing to have policies and

  procedures in place to adequately address preventing or remedying hazardous conditions (Ex. A




                                                  -2-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 17




  at ¶ 22(f)); and failing to adequately train and/or supervise his personnel in the subject store in

  maintaining a safe store and/or remedying hazardous conditions (Ex. A at ¶ 22(g)).1

         6.      Plaintiff specifically identifies “John Doe” in his capacity as the store manager on

  the date of Plaintiff’s alleged incident in the Complaint. See Complaint (Ex. A) at ¶ 21-22.

         7.      Plaintiff’s Complaint fails to allege that “John Doe” in his individual capacity owed

  Plaintiff a duty of care, or that he breached any duty of care in his individual capacity.

         8.      Plaintiff’s Complaint also fails to allege any facts indicating that the “John Doe”

  store manager was even on the premises at the time the alleged incident occurred.

         9.      Plaintiff fraudulently joined “John Doe” store manager for the sole purpose of

  destroying diversity jurisdiction.

         10.     Plaintiff Maria E. Ortiz does allege that at all times material hereto she was a

  resident of Broward County, Florida. See Complaint (Ex. A) at ¶ 2.

         11.     Walmart Inc. is a Delaware corporation and maintains its principal place of business

  in Bentonville, Arkansas. See Florida Department of State, Division of Corporations, Detail by

  Entity Name attached as Ex. “C.”

         12.     At the time of filing the instant lawsuit, Plaintiff filed a civil cover sheet estimating

  that her damages exceed $100,000.00. See Civil Cover Sheet as Ex. “D.”

         13.     Furthermore, on February 11, 2020, Plaintiff sent a demand letter to Wal-Mart

  alleging that Plaintiff, among other things, underwent several procedures and therapies, that her




  1
      As part of its Notice, and for reasons stated more thoroughly below, Wal-Mart respectfully
      requests that this Court dismiss Count II and Count III of Plaintiff’s Complaint. Specifically,
      Count II, against the store manager, for fraudulent joinder and failure to state a claim upon
      which relief can be granted; and Count III, against Wal-Mart, because it inherently relies on
      Count II and because vicarious liability, although an element of negligence, is not a recognized
      cause of action under Florida Law.

                                                   -3-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 17




  doctor recommended her to get additional procedures, and that Plaintiff “continues to treat and

  incurred [sic] medical expenses.” Moreover, Plaintiff’s demand letter was accompanied by her

  alleged medical bills at that time in addition to future procedures Plaintiff agreed to, which exceeds

  $75,000.00. See Pl’s Follow-up Demand Letter as Ex. “E.”

         14.     Therefore, this Court has jurisdiction over this matter, and it is removable based on

  diversity of citizenship of the parties. The matter is removable based on diversity of citizenship

  because Plaintiff Ortiz and Wal-Mart are citizens of different states, the citizenship of “John Doe”

  is disregarded, and the amount in controversy exceeds $75,000.00—exclusive of interest,

  attorney’s fees, and costs.

         15.     All State Court documents are attached as Ex. “F.”

         16.     Wal-Mart reserves the right to raise all defenses and objections in this action after

  the action is removed to this Court.

 II.      Removal is Timely

         17.     In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart filed its Notice of Removal

  on November 13, 2020, within thirty (30) days of the date that it received or was served a copy of

  Plaintiff’s filed Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim for

  relief upon which Plaintiff’s action is based. The thirty-day period, under Section 1446 (b)(1)

  commenced on October 14, 2020, when Plaintiff served her Complaint on Wal-Mart.

         18.     Venue is proper in this Court because the state court where Plaintiff filed her

  Complaint, the 17th Judicial Circuit in and for Broward County, Florida, is located in the City of

  Fort Lauderdale, which is within this Court’s jurisdiction.

  III.    There is Complete Diversity Between the Parties

         19.     In accordance with 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of


                                                   -4-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 17




  $75,000.00, exclusive of interest and costs, and is between—citizens of different States.” This

  action satisfies the complete diversity of citizenship requirement of 28 § 1332(a)(1).

          A.       Citizenship of Walmart, Inc.

          20.      For purposes of 28 U.S.C. §§ 1332, 1441, a corporation is deemed to be a citizen

  of the State in which it is incorporated and of the State of its principal place of business. 28 U.S.C.

  § 1332(c). Wal-Mart, Inc. is and was a Delaware corporation, with its principal place of business

  in Arkansas. Wal-Mart Inc. is a publicly traded company on the New York Stock Exchange and

  traded under the symbol WMT. No publicly traded entity owns more than 10% of Wal-Mart Inc.

  Hence, Defendant is a citizen of only Delaware and Arkansas.

          B.       Citizenship of Plaintiff Maria E. Ortiz.

          21.      Plaintiff Maria E. Ortiz was at all times material hereto a resident of Broward

  County, Florida. See Complaint (Ex. A) at ¶ 2.           Although Plaintiff’s Complaint does not

  specifically state Plaintiff’s citizenship, “[i]t is well established that a party’s residence is prima

  facie evidence of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a party’s

  domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.

  Fla.) (internal citations omitted).

          22.      Plaintiff Ortiz alleges that she is a resident of Broward County. See Complaint (Ex.

  A) at ¶ 2. Plaintiff’s Broward County residence is prima facie evidence of her domicile which is

  equivalent to citizenship for purposes of establishing diversity jurisdiction. See Katz, 2009 WL

  1532129 at *3.

          C.       Citizenship of Store Manager “John Doe.”

          23.      The Court should not consider the citizenship of Defendant “John Doe” in its

  determination of whether complete diversity exists. “In determining the existence of federal

  jurisdiction, the Court considers the complaint as it existed at the time the petition of removal was


                                                    -5-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 17




  filed.” Tynes v. Target Corp., 12-24302-CIV-MORENO, 2013 WL 1192355, at *1 (S.D. Fla. Mar.

  22, 2013) (citing Landmark Tower Associates v. First National Bank of Chicago, 439 F.Supp. 195

  (S.D.Fla.1977). As a result, “[t]he Court must base its removability determination on the

  Complaint listing only “John Doe” as a second defendant.” Id. “In determining whether a civil

  action is removable on the basis of the jurisdiction under section 1332(a)…the citizenship of

  defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b). Thus, “‘John

  Doe’s’ citizenship is disregarded as a fictitious defendant.” See, e.g., Tynes, 2013 WL 1192355 at

  *1 (citing 28 U.S.C. § 1441(b)). Moreover, a motion for remand cannot be granted on the basis of

  “John Doe’s” alleged citizenship. As noted more thoroughly below, even if Plaintiff were to

  identify the store manager by name, rather than as a fictitious defendant, there is no possibility that

  Plaintiff could prove a negligence cause of action against the store manager in his individual

  capacity.

         D.      Complete Diversity Between the Parties Exists Even If Plaintiff Were
                 to Identify “John Doe” Because the Store Manager Was Fraudulently
                 Joined for the Purpose of Destroying Diversity.

         24.     The citizenship of the store manager “John Doe,” (hereinafter identified as Hector

  Romero2), should be disregarded because Plaintiff’s attempt to name him as a defendant is mere

  subterfuge to destroy otherwise valid diversity jurisdiction. Stillwell v. Allstate Ins. Co., 663 F.3d

  1329, 1332 (11th Cir. 2011); Petigny v. Wal-Mart Stores E., L.P., 18-23762-CIV, 2018 WL

  5983506, at *2 (S.D. Fla. Nov. 14, 2018).

         25.     In addition to disregarding the citizenship of a “John or Jane Doe,” courts also

  disregard the citizenship of a fraudulently joined party. Stillwell, 663 F.3d at 1332. The doctrine



  2
      Wal-Mart has identified the store manager of the incident store, #1511 located at 1800 South
      University Drive, Miramar, Broward County, on the day of the alleged incident, October 26,
      2019, as store manager Hector Romero.

                                                    -6-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 17




  of fraudulent joinder provides an exception to complete diversity if the defendant can show by

  clear and convincing evidence that: (1) there is no possibility the plaintiff can establish a cause of

  action against the resident defendant; or (2) the plaintiff has fraudulently plead jurisdictional facts

  to bring the resident defendant into state court. See Id. at 1332; see also Tynes, at *2.

         26.     The court must make its determination on whether a resident defendant has been

  fraudulently joined based upon the plaintiff’s pleadings at the time of removal, supplemented by

  any affidavits submitted by the parties. See Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1380

  (11th Cir. 1998).

         27.     The issue of whether there is no possibility the plaintiff can prove a cause of action

  against the resident defendant turns on whether liability can be imposed on the resident defendant.

  Tynes, at *4-5. When a defendant demonstrates that “there is no possibility that plaintiff can

  establish a cause of action against the resident defendant…the federal court must dismiss the non-

  diverse defendant and deny any motion to remand the matter back to state court.” Florence v.

  Crescent Resources, LLC, 484 F.3d 1293, 1297 (11th Cir. 2007).

         28.     Regardless of whether Plaintiff specified the name of the store manager, Hector

  Romero, in the operative complaint or afterwards by way of an amendment—there is no possibility

  that Plaintiff can establish a cause of action against Mr. Romero individually.

  29. It is well established under Florida law that, in order to be individually liable, “a corporate

     official must have committed or participated in the tort.” De Varona v. Disc. Auto Parts, LLC,

     860 F. Supp. 2d 1344, 1347 (S.D. Fla. 2012); see Siciliano v. Target Corp., 14-80459-CIV,

     2014 WL 12461368, at *2 (S.D. Fla. Aug. 4, 2014). Indeed, “[a] corporate agent or employee

     may not be held personally liable simply because of his general administrative responsibility

     for performance of some function of his or her employment—he or she must be actively




                                                    -7-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 17




     negligent.” White v. Wal-Mart Stores E., LP, 220CV466FTM38NPM, 2020 WL 5946452, at

     *1 (M.D. Fla. Oct. 7, 2020) (quoting McElveen v. Peeler, 554 So.2d 270, 272 (Fla. 1st DCA

     1989); see also De Varona, 860 F. Supp. 2d at 1347; Accordino v. Wal-Mart Stores E., L.P.,

     3:05CV761J32MCR, 2005 WL 3336503, at *3 (M.D. Fla. Dec. 8, 2005) (“the defendant must

     have committed the alleged tortious act in his individual capacity”). Significantly, “[i]n

     Florida, there is no recognized cause of action for an in absentia claim of negligent failure to

     maintain [a] store because Florida law requires that a corporate officer or agent be personally

     liable for negligence only if he or she participates in the tortious conduct.” Stephens v.

     Petsmart, Inc., 809-CV-815-T-26TBM, 2009 WL 3674680, at *2 (M.D. Fla. Nov. 3, 2009);

     see Petigny, 2018 WL 5983506, at *2.

         30.     For example, in Tynes, the plaintiff, a Florida resident, filed a negligence suit

  against Target, a foreign corporation, and “John Doe,” an unnamed employee. Tynes, at *1. Target

  removed the case to federal court, invoking its diversity jurisdiction. Id. In response, the plaintiff

  sought to remand the case because she had since identified the “John Doe”—Wilber Hernandez—

  through discovery, and claimed he was a Florida resident. Id. Despite discovering the name of the

  unidentified defendant, the court nevertheless denied plaintiff’s motion to remand. Id. at *2. In

  support of its holding, the court found that “there was little possibility that the plaintiff can prove

  a cause of action in negligence against the individual Target employee…[because] [t]he plaintiff

  failed to allege any individual duty was owed or that the tort in question was committed in the

  store manager’s individual capacity.” Id. (emphasis added).

  31. In De Varona, the plaintiff, a Florida citizen, filed a negligence action against a Virginia

     corporation, Advance Auto Parts. De Varona, 860 F. Supp. 2d at 1345. Plaintiff amended her

     complaint to name the store manager, a Florida resident, and assert a separate count of




                                                    -8-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 17




     negligence against him. Id. Particularly, the plaintiff alleged that the manager had a duty to use

     ordinary care to maintain the premises in a reasonably safe condition and breached this duty

     by failing to remove the condition or warn plaintiff of its existence. Id. Subsequently, defendant

     removed the action to federal court, arguing that the manager’s citizenship should be

     disregarded because he was fraudulently joined for the sole purpose of avoiding federal

     jurisdiction. Id. at 1346. To support its notice of removal, Advance Auto Parts proffered an

     affidavit from the manager denying any personal responsibility for the accident, declaring that

     he was not in the parking lot when the alleged accident occurred, that he could not see the

     parking lot from his vantage point in the store, and that he had no knowledge of any hazardous

     condition in the parking lot on the date of the incident. Id. at 1346–47. Since the plaintiff relied

     solely on the “unsupported allegations made previously in her complaint,” and “provided no

     facts showing that [the manager] played any role in her injuries,” the court denied plaintiff’s

     motion to remand finding that there was no possibility that the manager could be personally

     liable. Id. In support of its holding, the court emphasized that the manager cannot incur

     personal liability for the corporation’s torts merely by reason of his official capacity or

     managerial responsibilities. See Id. (citing Orlovsky v. Solid Surf, Inc., 405 So. 2d 1363, 1364

     (Fla. 4th DCA 1981); see also; Siciliano v. Target Corp., 14-80459-CIV, 2014 WL 12461368,

     at *2 (S.D. Fla. Aug. 4, 2014) (finding manager could not be personally liable for alleged

     failure to enforce [store] policies and procedures and failure to properly train staff because “it

     is well established under Florida law that [the manager] does not incur personal liability for

     the corporation’s torts merely by reason of the officer’s official character”); Boyd v. Petco

     Animal Supplies Stores, Inc., 3:18-CV-639-J-32PDB, 2018 WL 4360621, at *2 (M.D. Fla.

     Sept. 13, 2018) (“[The manager] does not incur personal liability for the corporation’s torts




                                                   -9-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 10 of 17




     merely by reason of the officer’s official character… rather, this appears to be a run of the mill

     slip and fall case in which the store manager individually has no liability”).

         32.     In Petigny, an almost identical slip-and-fall case, the plaintiff, a Florida resident,

  sued Wal-Mart and two resident store managers, Reinard and Pericles, in state court for injuries

  plaintiff allegedly sustained when she slipped and fell on grapes in a Wal-Mart store. Petigny, at

  *1. In the complaint, plaintiff alleged that each manager breached duties that the store owed to its

  business invitees. Thereafter, Defendants removed the case on the basis of diversity jurisdiction,

  contending that plaintiff fraudulently joined the store managers to destroy diversity. Petigny, at

  *1. Importantly, the court found that there was no possibility that plaintiff could establish a claim

  against Reinard because his sworn declaration stated that he was not present on the day of the

  incident, emphasizing that Florida law does not recognize an in absentia claim of negligent failure

  to maintain a store. See Id. at *2; see also Stephens, 2009 WL 3674680, at *2 (reasoning, to be

  personally liable, store manager “necessarily must be present in the store at the time of the accident

  in order to know of the hazardous condition and personally participate in the events leading up to

  the accident”) (emphasis added). Although manager Pericles was in the store on the day, she too

  provided a sworn declaration, stating that: she was not in the area where the incident occurred prior

  to plaintiff's fall or during the incident; she had no prior knowledge of the dangerous condition;

  and she did not participate in the incident. Id. at *3. Plaintiff, on the other hand, did not provide

  any evidence to the contrary. Thus, the court emphasized that “[a]bsent evidence she personally

  participated in tortious conduct, Ms. Pericles cannot be held personally liable for negligence under

  Florida law.” As a result, the court held that “defendant has again met its high burden of

  establishing fraudulent joinder” and refused to consider Pericles’s citizenship. Id.




                                                  -10-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 11 of 17




         33.     In the case at hand, while Hector Romero was Wal-Mart’s store manager on the

  day of the incident—there is no possibility that Plaintiff Ortiz can prove a negligence cause of

  action against Mr. Romero in his individual capacity. Much like the plaintiffs in Tynes and De

  Varona, Plaintiff Ortiz failed to allege that Mr. Romero owed any individual duty of care to

  Plaintiff or that the tort in question was committed in Romero’s individual capacity. Indeed,

  Plaintiff alleges the exact opposite—that Mr. Romero, “as the store manager for Wal-Mart, owed

  a duty to Plaintiff,” and “as the store manager…breached his duty of care.” See Complaint (Ex. A)

  at ¶ 21-22 (emphasis added). But as the Florida courts have consistently reiterated, a store manager

  cannot incur personal liability for the corporation’s torts merely by reason of his official capacity

  or simply because of his general administrative responsibility for performance of some function

  of his employment. Plaintiff has not and cannot prove that Mr. Romero personally participated in

  the tortious conduct or was actively negligent. Significantly, akin to manager Reinard in Petigny,

  Mr. Romero was not present in the store when the alleged incident occurred. The evidence shows

  that the alleged incident occurred at approximately 6:15pm on October 26, 2019. The evidence

  will also show that Mr. Romero left the store that day at approximately 2:30pm. Because Mr.

  Romero was not present at the time of the incident in order to know of the hazardous condition

  and personally participate in any events leading up to the incident, this Court should find that there

  is no possibility Plaintiff Ortiz can prove Mr. Romero was personally liable.

         34.     As part of its Notice, Wal-Mart respectfully requests that this Court dismiss Count

  II and Count III of Plaintiff’s Complaint. Specifically, Count II, against the store manager, for

  fraudulent joinder and failure to state a claim upon which relief can be granted; and Count III,

  against Wal-Mart, because it inherently relies on Count II and because vicarious liability, although

  an element of negligence, is not a recognized cause of action under Florida law. Count II seeks to




                                                  -11-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 12 of 17




  name the store manager as a party and Count III seeks to hold Wal-Mart vicariously liable for the

  Manager’s alleged negligence. As this Notice of Removal shows, Plaintiff Ortiz cannot maintain

  a valid cause of action against the store manager because Florida law requires that a manager be

  actively negligent. As there is no possibility that Plaintiff can maintain a cause of action against

  Mr. Romero, Wal-Mart respectfully requests both Count II and Count III of the Complaint be

  dismissed.

 IV.     The Amount in Controversy Requirement Has Been Met

         35.     The amount in controversy exceeds $75,000.00. Although Plaintiff’s Complaint

  does not specify an amount in controversy, it is clear from the civil cover sheet, Complaint, and

  medical bills, that the Plaintiff’s claimed damages exceed the jurisdictional minimum in this Court

  of $75,000.00. See Katz, 2009 WL 1532129 at *5 (concluding the defendant met its jurisdictional

  burden of establishing the amount in controversy based on the medical bills cited in plaintiff’s pre-

  suit demand); see also Mick v. De Vilbiss Air Power Co., 6:10-CV-1390-ORL, 2010 WL 5140849,

  at *1 (M.D. Fla. Dec. 14, 2010) (relying on pre-suit demand letter seeking $175,000.00 in damages

  as competent evidence of amount in controversy and denying Plaintiff’s motion to remand).

         36.     “In the Eleventh Circuit, a district court may consider the complaint and any later

  received paper from the Plaintiff as well as the notice of removal and accompanying documents

  when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009)

  (citing Lowery v. Alabama Power Co., 483 F. 3d 1184, 1213-1214 (11th Cir. 2007)).

  “Additionally, a district court may consider evidence outside of the removal petition if the facts

  therein existed at the time of removal.” Id. (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320

  (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,




                                                  -12-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 13 of 17




  pre-suit settlement offers and demands may be considered in evaluating whether a case has been

  properly removed.” Id.

         37.     The relevant portions of Plaintiff’s medical records conclusively establish that the

  amount in controversy exceeds the $75,000.00 jurisdictional minimum.

         38.     Specifically, the medical expenses and procedures that Plaintiff has undergone thus

  far and has agreed to undergo exceed $75,000.00. See Ex. “E.” Furthermore, the Complaint and

  the civil cover sheet confirm that Plaintiff Maria E. Ortiz alleges that she has sustained serious

  injuries and estimates that her damages total or will total approximately $100,000.00. See Ex. “A”;

  see also Ex. “D.” In addition, Plaintiff’s Complaint further alleges damages for, among other

  things, “pain and suffering, disability, disfigurement, expense of hospitalization, medical and

  related care and treatment, loss of earnings, loss of ability to earn money,” and that her “losses are

  either permanent or continuing in nature, and Plaintiff will suffer these losses in the future.” See

  Ex. “A” at ¶ 19.

         39.     Plaintiff’s past medical expenses alone total approximately $72,000.00.

  Importantly, this total only reflects the amount of Plaintiff’s medical bills for medical care received

  from the time of the incident through April 2020. Therefore, since Plaintiff has alleged that she is

  continuing to receive treatment and is claiming future damages, Plaintiff’s medical expenses will

  continue to increase as well. Furthermore, Plaintiff’s doctors have recommended—and Plaintiff

  has agreed—to undergo further medical and surgical procedures, substantiating the fact the amount

  in controversy has been satisfied. For example, Plaintiff’s doctor referred her for a procedure

  “which has an estimated cost of approximately $55,000.00-$85,000.00,” to which Plaintiff stated

  that she “wishes to proceed with the surgery.” See Ex. “E.” Another doctor treating Plaintiff also

  recommended procedures, stating that “[t]he approximate cost associated with an [one] is $1100,




                                                   -13-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 14 of 17




  [two] is $5200, [three] is $4500, and [four] is $50,000 to $120,000.” The total of the amount of

  just these future procedures that Plaintiff has agreed to undergo exceed $100,000.00, even if you

  only included the base estimate in the calculation. See Ex. “E.”

         40.     Notably, the fact that the amount in controversy exceeds $75,000.00 is buoyed by

  Plaintiff seeking lost wages and future medical expenses. See Ex. “A” at ¶ 19.

         41.     Plaintiff’s aforementioned representations sufficiently and conclusively establish

  that, by a preponderance of the evidence, the amount in controversy exceeds the jurisdictional

  threshold of $75,000.00 for this Court to maintain and retain jurisdiction. The decisions of several

  district courts support this conclusion.

         42.     For example, the court in Katz v. J.C. Penney Corp. held that the defendant seeking

  removal had sufficiently established that the amount in controversy was satisfied based on

  information included in Plaintiff’s pre-suit demand package. 2009 WL 1532129 at *4. Here,

  Plaintiff’s demand letter also sufficiently establishes that the amount in controversy is satisfied.

  See Ex. “E.”

         43.     District courts consistently found that the amount in controversy is met where it is

  shown that a plaintiff’s pre-suit demand letter represented that plaintiff’s past medical bills

  exceeded $75,000.00. For example, in Stramiello v. Petsmart, Inc., the court determined that the

  defendant successfully met its burden of proving the amount in controversy was in excess of

  $75,000.00 where the plaintiff’s medical bills alone totaled $108,351.92. Much like Plaintiff Ortiz

  in the instant matter, the plaintiff in Stramiello alleged that his injuries were permanent and that

  he would “seek recovery of future medical expenses and significant pain and suffering damages.”

  Id. Because the court found that defendant demonstrated complete diversity and that the amount




                                                 -14-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 15 of 17




  in controversy exceeded the jurisdictional minimum, the court ultimately denied the plaintiff’s

  motion to remand. Id. at *5.

         44.     Moreover, in Wilson v. Target Corp., plaintiff’s pre-suit demand letter revealed she

  had sustained over $100,000.00 in past medical expenses and would suffer an additional one

  million dollars in future medical expenses due to an alleged accident. Wilson v. Target Corp., 2010

  WL 3632794, at *4 (S.D. Fla. 2010). There, the court denied plaintiff’s motion to remand, despite

  acknowledging that plaintiff did not specify the exact amount of damages sought in her complaint,

  because it found that plaintiff’s pre-suit demand letter and the unspecified damages in his

  complaint were enough to determine by a preponderance of the evidence that the amount in

  controversy surpassed $75,000.00. Id.

         45.     Here, Plaintiff’s demand letter and attached medical documents represent an honest

  assessment that her claimed damages exceed $75,000.00 because it is based on Plaintiff’s past

  medical procedures and medical bills, in addition to medical procedures Plaintiff has agreed to

  undergo. See Katz, 2009 WL 1532129, at *5. Importantly, this reflects the amount at issue before

  considering Plaintiff’s medical expenses subsequent to April 2020, her lost wages, or other

  damages claimed by Plaintiff in her Complaint. See Ex. “A.”

         46.     As in Katz, Stramiello, and Wilson, here, Plaintiff’s past medical expenses and the

  medical procedures she agreed to undergo far exceed $75,000.00—exclusive of medical expenses

  Plaintiff incurred subsequent to April 2020, loss of earning capacity, and other damages alleged in

  Plaintiff’s Complaint. This evidence sufficiently establishes that Plaintiff’s claimed damages

  exceed $75,000.00. As a result, Wal-Mart has demonstrated by a preponderance of the evidence

  that the amount in controversy in this matter exceeds the jurisdictional minimum required,

  therefore rendering removal appropriate.




                                                 -15-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 16 of 17




  V.      Conclusion

         47.     As Wal-Mart has timely filed its Notice of Removal and met this Court’s

  jurisdictional requirement, this Court should permit the removal of Plaintiffs’ underlying state

  court action in keeping with 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of

  Removal, Wal-Mart will promptly give written notice of the same to Plaintiffs, through their

  attorneys of record, and the Clerk of the Circuit Court.

         WHEREFORE, by reasons of the foregoing, Wal-Mart respectfully requests that this

  Notice of Removal be accepted as adequate under federal law, and that Plaintiff’s state court

  action, Case No. CACE-20-016229 (05), on the docket of the 17th Judicial Circuit Court in and

  for Broward County, Florida, be removed from that court to the United States District Court for

  the Southern District of Florida, Fort Lauderdale Division, and that this Court assume full and

  complete jurisdiction over the case issuing all necessary orders along with any other relief that the

  Court deems just and proper.

                                        Respectfully submitted,

                                        By:     /s/ Darin A. DiBello
                                                Darin A. DiBello
                                                Florida Bar No. 957615
                                                Frantz Destin, Jr.
                                                Florida Bar No. 109669
                                                dibello@fasidibellolaw.com
                                                perry@fasidibellolaw.com
                                                destin@fasidibellolaw.com
                                                jeffrey@fasidibellolaw.com
                                                Counsel for Defendant
                                                FASI & DIBELLO, P.A.
                                                150 SE 2nd Ave, Suite 1010
                                                Miami, FL 33131
                                                Telephone: (305) 537-0469
                                                Facsimile: (305) 503-7405




                                                  -16-
Case 0:20-cv-62315-PCH Document 1 Entered on FLSD Docket 11/13/2020 Page 17 of 17




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by electronic mail

  on this 13th day of November, 2020 to Brian Glatzer, Bernstein and Maryanoff, 15055 SW 122nd

  Ave., Miami, FL 33186; bdglatzer@bellsouth.net; Natalie@911injured.com.


                                       By:     /s/Darin A. DiBello
                                               Darin A. DiBello




                                                 -17-
